Citation Nr: 0426485	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
February 8, 1999, and in excess of 50 percent from December 
4, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The appeal ensued following a December 1999 rating decision 
in which service connection for PTSD was granted and a 10 
percent rating was assigned, effective from February 8, 1999.  
This rating was increased to 30 percent, also effective from 
February 8, 1999, in an October 2000 determination.  In 
February 2004, the 30 percent disability rating was increased 
to 50 percent, effective from December 4, 2000, a date the RO 
determined was the date of the "reopened claim."  The 
appeal continues.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms such as depressed mood, a flat affect, impaired 
concentration, sleep impairment, impaired impulse control, 
and difficulty in establishing and maintaining social 
relationships.  These manifestations have been present since 
the initiation of this appeal.  


CONCLUSION OF LAW

The recently established 70 percent disability rating for 
PTSD is warranted from February 8, 1999.  The criteria for a 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1555, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9432 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claims prior to the 
initial unfavorable agency decision in March 1998.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in February and July 
2003 letter and August 2003 supplemental statement of the 
case (SSOC).  The VA fully notified the veteran of what is 
required to substantiate such claims in these documents.  In 
addition, the August 2003 SSOC provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The duty to 
assist letter and the SSOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private outpatient records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted on numerous occasions 
throughout the appeal process, to include the most recent 
evaluation in January 2004.  These examination reports are in 
the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

Increased Rating

A review of the service medical records reflects that they 
show no evidence of a chronic psychiatric disorder.  However, 
upon VA examination in May 1999, the veteran indicated that 
his inservice stressful incidents were related to Vietnam 
combat related situations.  His complaints included intrusive 
thoughts and recollections bout his combat experiences, 
occasional nightmares, a tendency to isolate himself from 
others, avoidance behaviors, occasional depression, 
occasional loss of interest in pleasurable activities, 
feelings of rage, occasional difficulties with concentration, 
startle response, and an inability to get emotionally close 
to others.  On objective examination, the veteran's thoughts 
processes and thought content appeared to be within normal 
limits.  He denied current delusions and hallucinations.  He 
was fully oriented.  His memory and concentration appeared 
intact.  His speech was slow and mood was mildly depressed.  
Impulse control was mildly impaired.  He had chronic sleep 
impairment.  His Global Assessment of Functioning (GAF) score 
was 65.  Chronic, mild PTSD was the assessment.  The RO 
granted service connection in December 1999 and assigned a 10 
percent evaluation effective February 8, 1999.  

Subsequently dated VA records in 2000 show that the veteran 
attended group therapy.  VA reexamined him in September 2000.  
At that time, he continued to have flashbacks and nightmares 
of events of Vietnam.  Objective findings on exam showed that 
his thought processes and thought content were within normal 
limits.  He denied current delusions and hallucinations.  He 
was fully oriented.  His long term memory was intact, but his 
short term memory and concentration and judgment were 
moderately impaired.  His sleep impairment continued.  His 
GAF score was 55.  PTSD continued as the diagnosis.  In 
October 2000, the RO increased the evaluation to 30 percent 
effective from February 1999.

VA records from 2001 reflect that the veteran continued to 
attend group counseling for PTSD.  When seen in July 2001, he 
again reported that he had trouble sleeping and experienced 
intrusive thoughts.  He was drinking alcohol on a daily 
basis.  He underwent additional VA examination in August 
2001.  He indicated that he was employed as a floor 
technician.  He still experienced nightmares and had 
difficulty talking about his experiences.  He had negative 
thoughts about the Vietnam people.  He reported detachment 
and feelings of guilt of things that he had done.  He did not 
like large crowds and stated that he did not stay much around 
his own family.  He had some difficulty trusting others.  He 
was alert and oriented.  His affect was moderately anxious 
and this thought process was coherent.  His insight and 
judgment were adequate.  His GAF score was 52.  

Subsequently dated VA treatment records dated through 2003 
reflect that the veteran continued to attend PTSD group 
sessions.  Continuing manifestations of his PTSD included 
intrusive thoughts and nightmares.  He continued to drink 
alcohol and episodic abuse was noted.  

Additional VA exam reports dated in June 2003 and January 
2004 are of record.  In January 2003, his mood was described 
as depressed.  His denied current suicidal, homicidal, or 
paranoidal ideations.  His insight was partial and his 
judgment was fair to good.  His GAF score was 51.  

When examined in January 2004, current thought processes and 
thought content were within normal limits.  Delusions and 
hallucinations were not present.  His eye contact was good.  
His behavior was appropriate.  He noted occasional suicidal 
thought and ideation with no current suicidal thought, 
ideation, plan, or intent.  He denied current homicidal 
thought, ideation, plan, or intent.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  His long term memory was 
intact.  His short term memory and concentration were 
impaired.  His judgment was impaired and his speech was slow.  
His mood was depressed and his affect was flat.  Impulse 
control was impaired, and the veteran reported difficulty 
getting along with co-workers.  His sleep impairment 
continued.  The examiner noted that the veteran continued to 
struggle with the major symptoms of his PTSD, and that these 
symptoms were frequent, persistent, chronic, and severe in 
nature.  There were no real periods of remission.  The 
veteran's GAF score was 50.  

The RO, in February 2004, granted a 50 percent evaluation 
effective from December 2000, the date the RO indicated that 
the veteran' "reopened" his claim.  However, review of the 
document reflects that it was actually a notice of 
disagreement to the RO's October 2000 rating decision.  As 
such, the case has been in appellate status since the 
original grant of service connection for PTSD.  The Board has 
continued the issue as entitlement to an increased evaluation 
since service connection has been granted.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).   Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran and his service representative contend that the 
veteran's service-connected PTSD is more disabling than 
currently evaluated.  As noted earlier, the veteran was 
initially assigned a 10 percent disability rating which was 
subsequently increased to 30 percent, effective from February 
8, 1999, the date of the veteran's original claim.  Recently, 
the 30 percent rating was increased to 50 percent, but only 
from the date of December 4, 2000.  However, as noted above, 
the December 2002 statement was actually the veteran's notice 
of disagreement with the RO's October 2000 rating 
determination which granted an increased rating of 30 percent 
for PTSD.  

Taking into account the relevant evidence as summarized 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that evidence supports the veteran's 
claim of entitlement to an initial rating of 70 percent, 
effective from the date of the original claim on February 8, 
1999.  After reviewing the examination reports and clinical 
records of record from 1999 through 2004, the Board concludes 
that the veteran's PTSD symptoms have been at relatively the 
same degree of severity since the appeal ensued.  Therefore, 
it is the Board's conclusion that the veteran exhibited 
clinical findings best represented by the 70 percent rating 
from the onset of this claim, February 8, 1999.

That being said, it also the Board's conclusion, however, 
that the objective medical evidence of record fails to 
establish that the veteran's service-connected PTSD was 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, which 
would warrant a total schedular evaluation.  

It is noted that the veteran's GAF scores have generally been 
in the low to mid 50s representing "moderate" symptoms.  
Even though the most recent GAF score was listed as 50 and 
this represents the highest level of functioning pursuant to 
"serious" symptoms, and it has been argued that his 
psychiatric disorder has increased in severity warranted an 
increased rating, his clinical symptoms are essentially 
appropriate for a 70 percent rating but not in excess of 
that.  As noted earlier, the Board has found that the 70 
percent evaluation currently assigned to the veteran's 
service-connected PTSD reflects the most disabling that it 
has been since the veteran filed his informal claim of 
entitlement to service connection for this disability.  
Therefore, the Board determines that this rating is warranted 
from February 8, 1999.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  In 
this regard, the Board notes that the evidence does not show 
that the veteran's service- connected PTSD interfered 
markedly with employment beyond that contemplated in the 
assigned rating.  Specifically, the rating criteria for 
mental disorders assigns ratings based directly upon 
impairment with employment.  Furthermore, the VA examiner 
indicated only moderate to severe impairment with work.  
Additionally, the evidence does not show that his disorder 
warranted frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  Based on the lack of 
objective evidence indicating marked interference with 
employment or frequent periods of hospitalization, the Board 
concludes that the veteran's service-connected PTSD has not 
interfered with his employment such that he is entitled to an 
extraschedular rating for this disability.  Therefore, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met on the veteran's PTSD.

For the reasons and bases discussed above, the Board finds 
that the evidence warrants the 70 percent rating from the 
initial date of the claim - February 8, 1999.  However, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to an initial disability rating in excess of 
70 percent for PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  



ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD from February 8, 1999, is warranted; to this extent the 
appeal is allowed.    




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



